Case 20-72869-wlh         Doc 21     Filed 03/26/21 Entered 03/26/21 10:43:23         Desc Main
                                    Document      Page 1 of 16



                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

In re:
                                                      Chapter 7
KENNETH WASHINGTON,
                                                      Case No. 20-72869-wlh
    Debtor.

              AMENDMENT TO SCHEDULE A/B, SCHEDULE C, SUMMARY
                OF SCHEDULES, AND CREDITOR ADDRESS MATRIX

         COMES NOW Kenneth Washington, Debtor in the above-styled Chapter 7 Bankruptcy

Case and amends his Schedule A/B, Schedule C, Summary of Schedules, and Creditor Address

Matrix and respectfully shows the Court as follows:

         Schedules A/B. Debtor hereby substitutes Schedule A/B which is attached hereto in lieu of

any such Schedule A/B previously filed.

         Schedules C. Debtor hereby substitutes Schedule C which is attached hereto in lieu of any

such Schedule C previously filed.

         Summary of Schedules. Debtor hereby substitutes the Summary of Schedules which is

attached hereto in lieu of any such Summary of Schedules previously filed.

         Creditor Address Matrix. Debtor hereby substitutes the Creditor Address Matrix to include

the following:

Novad Management Consulting
2401 NW 23rd Street, Suite 1A1
Oklahoma City, OK 73107
Case 20-72869-wlh       Doc 21    Filed 03/26/21 Entered 03/26/21 10:43:23           Desc Main
                                 Document      Page 2 of 16



       Except as expressly amended herein, all information set forth in the Debtor’s Petition,

Schedules, and Statement of Financial Affairs remains true and correct and is adopted herein.

        RESPECTFULLY SUBMITTED this 26th day of March, 2021.

                                          JONES & WALDEN LLC
                                          /s/ J. Kelley Killorin
                                          J. Kelley Killorin
                                          Georgia Bar No. 747074
                                          Attorney for Debtor
                                          699 Piedmont Avenue, NE
                                          Atlanta, Georgia 30308
                                          (404) 564-9300 Telephone
                                          (404) 564-9301 Facsimile
                                          kkillorin@joneswalden.com




                                                2
Case 20-72869-wlh     Doc 21      Filed 03/26/21 Entered 03/26/21 10:43:23   Desc Main
                                 Document      Page 3 of 16



                               Supplemental Creditor Matrix

Novad Management Consulting
2401 NW 23rd Street, Suite 1A1
Oklahoma City, OK 73107




                                            3
               Case 20-72869-wlh                              Doc 21            Filed 03/26/21 Entered 03/26/21 10:43:23                                    Desc Main
                                                                               Document      Page 4 of 16
 Fill in this information to identify your case and this filing:

 Debtor 1                    Kenneth Washington
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      NORTHERN DISTRICT OF GEORGIA

 Case number            20-72869                                                                                                                             Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
    Yes.      Where is the property?




 1.1                                                                            What is the property? Check all that apply
        3388 Binghurst Rd
        Street address, if available, or other description
                                                                                      Single-family home                         Do not deduct secured claims or exemptions. Put
                                                                                                                                  the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                 Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative
                                                                                  
                                                                                      Manufactured or mobile home
                                                                                                                                  Current value of the       Current value of the
        Suwanee                           GA        30024-0000                        Land                                       entire property?           portion you own?
        City                              State              ZIP Code                 Investment property                               $750,500.00                $375,250.00
                                                                                      Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                      Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                      Debtor 1 only
        Gwinnett                                                                      Debtor 2 only
        County                                                                        Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                      At least one of the debtors and another        (see instructions)

                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
               Case 20-72869-wlh                              Doc 21         Filed 03/26/21 Entered 03/26/21 10:43:23                                             Desc Main
                                                                            Document      Page 5 of 16
 Debtor 1         Kenneth Washington                                                                                            Case number (if known)          20-72869

        If you own or have more than one, list here:
 1.2                                                                         What is the property? Check all that apply
        1320 Garden Road
        Street address, if available, or other description
                                                                                     Single-family home                              Do not deduct secured claims or exemptions. Put
                                                                                                                                      the amount of any secured claims on Schedule D:
                                                                                      Duplex or multi-unit building
                                                                                                                                     Creditors Who Have Claims Secured by Property.
                                                                                      Condominium or cooperative
                                                                                
                                                                                     Manufactured or mobile home
                                                                                                                                      Current value of the          Current value of the
        Marrero                           LA        70072-0000                       Land                                            entire property?              portion you own?
        City                              State              ZIP Code                Investment property                                    $100,000.00                      $25,000.00
                                                                                     Timeshare
                                                                                                                                      Describe the nature of your ownership interest
                                                                                     Other                                           (such as fee simple, tenancy by the entireties, or
                                                                             Who has an interest in the property? Check one           a life estate), if known.
                                                                                     Debtor 1 only
        Jefferson                                                                    Debtor 2 only
        County                                                                       Debtor 1 and Debtor 2 only
                                                                                                                                           Check if this is community property
                                                                                     At least one of the debtors and another             (see instructions)

                                                                             Other information you wish to add about this item, such as local
                                                                             property identification number:
                                                                             Home owned by Debtor's mother (50% interest), Debtor's brother (25%
                                                                             interest), and debtor (25% interest)


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                                $400,250.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
    Yes

  3.1     Make:     Range Rover                                                                                                        Do not deduct secured claims or exemptions. Put
                                                                        Who has an interest in the property? Check one
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:    Supercharge LWB                                      Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
          Year:     2014                                                 Debtor 2 only                                                Current value of the         Current value of the
          Approximate mileage:    109000                                 Debtor 1 and Debtor 2 only                                   entire property?             portion you own?
          Other information:                                             At least one of the debtors and another

                                                                         Check if this is community property                                  $29,000.00                     $29,000.00
                                                                           (see instructions)



  3.2     Make:         Genesis                                                                                                        Do not deduct secured claims or exemptions. Put
                                                                        Who has an interest in the property? Check one
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:        G90                                              Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
          Year:         2019                                             Debtor 2 only                                                Current value of the         Current value of the
          Approximate mileage:                        20548              Debtor 1 and Debtor 2 only                                   entire property?             portion you own?
          Other information:                                             At least one of the debtors and another
         Vehicle is exclusively driven by
         Debtor's son who lives in                                       Check if this is community property                                  $48,625.00                             $0.00
                                                                           (see instructions)
         Louisiana, Debtor's son solely
         pays the car note




Official Form 106A/B                                                             Schedule A/B: Property                                                                                page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy
            Case 20-72869-wlh                       Doc 21            Filed 03/26/21 Entered 03/26/21 10:43:23                                    Desc Main
                                                                     Document      Page 6 of 16
 Debtor 1       Kenneth Washington                                                                                  Case number (if known)      20-72869
4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>              $29,000.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                Current value of the
                                                                                                                                                  portion you own?
                                                                                                                                                  Do not deduct secured
                                                                                                                                                  claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    No
     Yes.     Describe.....

                                    50% interest in furniture in a five bedroom house, Boxflex home
                                    gym equipment                                                                                                               $3,600.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
    No
     Yes.     Describe.....

                                    Cell phone, personal laptop, television, tablet                                                                               $600.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
     No
     Yes. Describe.....
9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
    No
     Yes.     Describe.....

                                    Golf clubs                                                                                                                    $150.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
     No
     Yes. Describe.....
11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
     Yes.     Describe.....

                                    Various mens clothing and shoes                                                                                               $400.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
Official Form 106A/B                                                   Schedule A/B: Property                                                                         page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
             Case 20-72869-wlh                                  Doc 21               Filed 03/26/21 Entered 03/26/21 10:43:23                          Desc Main
                                                                                    Document      Page 7 of 16
 Debtor 1          Kenneth Washington                                                                                       Case number (if known)   20-72869

     Yes.       Describe.....

                                            Wedding ring                                                                                                               $100.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
     Yes. Describe.....
14. Any other personal and household items you did not already list, including any health aids you did not list
     No
     Yes. Give specific information.....

 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                          $4,850.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
     Yes................................................................................................................
                                                                                                                               Cash                                        $3.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
    No
    Yes........................                                     Institution name:


                                              17.1.       Checking                               Chase Bank, garnished                                                     $0.00



                                              17.2.       Savings                                Chase Bank, garnished                                                     $0.00

                                                                                                 Garnished funds
                                                                                                 $1,515.61 belongs to Debtor
                                                                                                 $3,931.11 belongs to Debtor's mother
                                                                                                 Funds are located in the Gwinnett State Court
                                              17.3.                                              Clerk's Registry                                                    $1,515.61



                                              17.4.       Checking                               Capital One Bank                                                    $4,055.04


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................                             Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
    No
     Yes.       Give specific information about them...................
Official Form 106A/B                                                                     Schedule A/B: Property                                                            page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 20-72869-wlh                       Doc 21            Filed 03/26/21 Entered 03/26/21 10:43:23                            Desc Main
                                                                     Document      Page 8 of 16
 Debtor 1        Kenneth Washington                                                                          Case number (if known)     20-72869
                                          Name of entity:                                                     % of ownership:

                                          Arete Engineering & Construction, Inc. (Inactive)                         25          %                             $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
     Yes. Give specific information about them
                                          Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
     Yes. List each account separately.
                                        Type of account:                   Institution name:

                                        401(k)                             Intellinet Consulting, LLC 401(k)                                          $91,529.31


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     No
     Yes. .....................                                           Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
     No
     Yes. Give specific information about them...
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     No
     Yes. Give specific information about them...
27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     No
     Yes. Give specific information about them...
 Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

28. Tax refunds owed to you
     No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
     Yes. Give specific information......

Official Form 106A/B                                                   Schedule A/B: Property                                                                 page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
             Case 20-72869-wlh                           Doc 21            Filed 03/26/21 Entered 03/26/21 10:43:23                                              Desc Main
                                                                          Document      Page 9 of 16
 Debtor 1        Kenneth Washington                                                                                              Case number (if known)        20-72869

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
     No
     Yes. Give specific information..
31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
    No
     Yes. Name the insurance company of each policy and list its value.
                                             Company name:                                                            Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

                                             MetLife life insurance, term                                             Stephanie Washington                                           $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
     No
     Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
     No
     Yes. Describe each claim.........
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
     Yes. Describe each claim.........
35. Any financial assets you did not already list
     No
     Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $97,102.96


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    No. Go to Part 6.
    Yes.     Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       No. Go to Part 7.
       Yes.     Go to line 47.



 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00

Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
             Case 20-72869-wlh                              Doc 21            Filed 03/26/21 Entered 03/26/21 10:43:23                                               Desc Main
                                                                             Document      Page 10 of 16
 Debtor 1         Kenneth Washington                                                                                                    Case number (if known)   20-72869


 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                 $400,250.00
 56. Part 2: Total vehicles, line 5                                                                           $29,000.00
 57. Part 3: Total personal and household items, line 15                                                       $4,850.00
 58. Part 4: Total financial assets, line 36                                                                  $97,102.96
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $130,952.96               Copy personal property total            $130,952.96

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $531,202.96




Official Form 106A/B                                                               Schedule A/B: Property                                                                               page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy
              Case 20-72869-wlh                     Doc 21            Filed 03/26/21 Entered 03/26/21 10:43:23                              Desc Main
                                                                     Document      Page 11 of 16
 Fill in this information to identify your case:

 Debtor 1                Kenneth Washington
                         First Name                         Middle Name                    Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name                    Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA

 Case number           20-72869
 (if known)
                                                                                                                                         Check if this is an
                                                                                                                                            amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                     4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

       You are claiming state and federal nonbankruptcy exemptions.                  11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the     Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from      Check only one box for each exemption.
                                                               Schedule A/B

      3388 Binghurst Rd Suwanee, GA                                                                                              O.C.G.A. § 44-13-100(a)(1)
      30024 Gwinnett County
                                                                     $375,250.00                                  $2,919.50
      Line from Schedule A/B: 1.1                                                        100% of fair market value, up to
                                                                                             any applicable statutory limit

      50% interest in furniture in a five                                                                                        O.C.G.A. § 44-13-100(a)(4)
      bedroom house, Boxflex home gym
                                                                       $3,600.00                                  $3,600.00
      equipment                                                                          100% of fair market value, up to
      Line from Schedule A/B: 6.1                                                            any applicable statutory limit

      Cell phone, personal laptop,                                                                                               O.C.G.A. § 44-13-100(a)(4)
      television, tablet
                                                                          $600.00                                   $600.00
      Line from Schedule A/B: 7.1                                                        100% of fair market value, up to
                                                                                             any applicable statutory limit

      Wedding ring                                                                                                               O.C.G.A. § 44-13-100(a)(5)
      Line from Schedule A/B: 12.1
                                                                          $100.00                                   $100.00
                                                                                         100% of fair market value, up to
                                                                                             any applicable statutory limit

      Cash                                                                                                                       O.C.G.A. § 44-13-100(a)(6)
      Line from Schedule A/B: 16.1
                                                                            $3.00                                      $3.00
                                                                                         100% of fair market value, up to
                                                                                             any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                        page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 20-72869-wlh                       Doc 21            Filed 03/26/21 Entered 03/26/21 10:43:23                               Desc Main
                                                                     Document      Page 12 of 16
 Debtor 1    Kenneth Washington                                                                          Case number (if known)     20-72869
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Garnished funds                                                                                                              O.C.G.A. § 44-13-100(a)(6)
     $1,515.61 belongs to Debtor
                                                                       $1,515.61                                $1,515.61
     $3,931.11 belongs to Debtor's mother                                              100% of fair market value, up to
     Funds are located in the Gwinnett                                                     any applicable statutory limit
     State Court Clerk's Registry
     Line from Schedule A/B: 17.3

     Checking: Capital One Bank                                                                                                   O.C.G.A. § 44-13-100(a)(6)
     Line from Schedule A/B: 17.4
                                                                       $4,055.04                                $4,055.04
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     401(k): Intellinet Consulting, LLC                                                                                           O.C.G.A. § 18-4-22
     401(k)
                                                                      $91,529.31                              $91,529.31
     Line from Schedule A/B: 21.1                                                      100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
      Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
        No
        Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 20-72869-wlh                          Doc 21           Filed 03/26/21 Entered 03/26/21 10:43:23                                                  Desc Main
                                                                         Document      Page 13 of 16
 Fill in this information to identify your case:

 Debtor 1                   Kenneth Washington
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  NORTHERN DISTRICT OF GEORGIA

 Case number           20-72869
 (if known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                     amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                   Your assets
                                                                                                                                                                   Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................      $             400,250.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................           $             130,952.96

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................      $             531,202.96

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                   Your liabilities
                                                                                                                                                                   Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                       $          1,018,549.43

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                             $              87,676.30

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                               $          5,292,348.23


                                                                                                                                     Your total liabilities $               6,398,573.96


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................                $              15,257.17

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                            $              16,086.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

          Yes
 7.     What kind of debt do you have?

         Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
            Case 20-72869-wlh                       Doc 21            Filed 03/26/21 Entered 03/26/21 10:43:23                         Desc Main
                                                                     Document      Page 14 of 16
 Debtor 1      Kenneth Washington                                                         Case number (if known) 20-72869

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $             8,292.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $            79,384.30

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $             6,673.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             94,349.30




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                       page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 20-72869-wlh                     Doc 21            Filed 03/26/21 Entered 03/26/21 10:43:23                        Desc Main
                                                                     Document      Page 15 of 16




 Fill in this information to identify your case:

 Debtor 1                    Kenneth Washington
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA

 Case number              20-72869
 (if known)
                                                                                                                                   Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                        12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


               No

         Yes. Name of person                                                                                   Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Kenneth Washington                                                    X
              Kenneth Washington                                                        Signature of Debtor 2
              Signature of Debtor 1

              Date       March 26, 2021                                                 Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
Case 20-72869-wlh        Doc 21    Filed 03/26/21 Entered 03/26/21 10:43:23          Desc Main
                                  Document      Page 16 of 16



                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

In re:
                                                    Chapter 7
KENNETH WASHINGTON,
                                                    Case No. 20-72869-wlh
    Debtor.

                                 CERTIFICATE OF SERVICE

       This is to certify that on this day the foregoing Amendment was electronically filed using
the Bankruptcy Court’s Electronic Case Filing program which sends a notice of and an
accompanying link to the Amendment to the following parties who have appeared in this case
under the Bankruptcy Court’s Electronic Case Filing program:

   •     Andrea Lynn Betts abetts@raslg.com
   •     S. Gregory Hays ghays@haysconsulting.net, saskue@haysconsulting.net;
         GA32@ecfcbis.com
   •     Richard B. Maner rmaner@rbmlegal.com, mobrien@rbmlegal.com
   •     Office of the United States Trustee ustpregion21.at.ecf@usdoj.gov

       I further certify that on this day I caused a copy of the foregoing Amendment to be served
upon the parties listed below via U.S. mail, postage prepaid:

                                  Novad Management Consulting
                                  2401 NW 23rd Street, Suite 1A1
                                    Oklahoma City, OK 73107

         This 26th day of March, 2021.

                                           JONES & WALDEN LLC
                                           /s/ J. Kelley Killorin
                                           J. Kelley Killorin
                                           Georgia Bar No. 747074
                                           Attorney for Debtor
                                           699 Piedmont Avenue, NE
                                           Atlanta, Georgia 30308
                                           (404) 564-9300 Telephone
                                           (404) 564-9301 Facsimile
                                           kkillorin@joneswalden.com




                                                4
